         Case 8:16-cr-00585-TDC Document 540 Filed 08/06/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

                v.

 MITCHELL FELIX BROOKS,                                    Criminal Action No. TDC-16-0585

        Defendant.



                                  MEMORANDUM ORDER

       Pending before the Court is Defendant Mitchell Felix Brooks’s self-represented Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 537. After pleading guilty to

conspiracy to distribute and possess with intent to distribute 100 g or more of phencyclidine, in

violation of 21 U.S.C. § 846, Brooks was sentenced on July 16, 2018 to 129 months of

imprisonment to be followed by four years of supervised release. Brooks is presently designated

to Federal Correctional Institution Ashland (“FCI-Ashland”) in Ashland, Kentucky and is

presently scheduled to be released on March 22, 2026. In his Motion, Brooks seeks a reduction of

his sentence under a statutory provision commonly referred to as the “compassionate release”

provision based on the COVID-19 pandemic and his personal medical conditions.

                                         DISCUSSION

       Ordinarily, “[t]he court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c) (2018). This general rule is subject to certain exceptions, including the

compassionate release provision, which allows the Bureau of Prisons to seek a modification of a

prisoner’s sentence. See id. § 3582(c)(1)(A). Under the First Step Act of 2018, the compassionate

release provision was modified to also allow prisoners to seek a sentencing reduction directly from

the Court. The provision now provides, in relevant part, that:
         Case 8:16-cr-00585-TDC Document 540 Filed 08/06/20 Page 2 of 4



       The court may not modify a term of imprisonment once it has been imposed except
       that:

       (1)         in any case that—

             (A)      the court, upon motion of the Director of the Bureau of Prisons, or upon
                      motion of the defendant after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau of Prisons to
                      bring a motion on the defendant’s behalf or the lapse of 30 days from
                      the receipt of such request by the warden of the defendant’s facility,
                      whichever is earlier, may reduce the term of imprisonment (and may
                      impose a term of probation or supervised release with or without
                      conditions that does not exceed the unserved portion of the original
                      term of imprisonment), after considering the factors set forth in section
                      3553(a) to the extent that they are applicable, if it finds that—

                      (i)    extraordinary and compelling reasons warrant such a reduction;

                                              *   *    *

                      and that such a reduction is consistent with applicable policy
                      statements issued by the Sentencing Commission[.]

Id. Brooks has submitted proof that he has satisfied the requirement to exhaust administrative

remedies because he submitted a request for compassionate release to the Warden of his prison on

or about April 6, 2020, and more than 30 days have elapsed since that submission. Mot. Ex. A,

ECF No. 537-1. See 18 U.S.C. § 3582(c)(1)(A). Brooks now argues that the COVID-19 pandemic

presents “extraordinary and compelling reasons” warranting a sentence reduction to time served

with home confinement as a condition of supervised release.

       Upon careful review of the Motion, the Court will not grant the requested relief. Although

the COVID-19 pandemic can present “extraordinary and compelling reasons” to warrant a

sentence reduction under certain circumstances, such as where a defendant has a medical or other

condition that creates a high risk of death or serious illness from COVID-19 and the defendant is

incarcerated at a prison with a particularly high incidence of COVID-19, such conditions are not

present here. Brooks is 49 years old and asserts that he has a compromised immune system that

                                                      2
          Case 8:16-cr-00585-TDC Document 540 Filed 08/06/20 Page 3 of 4



places him at high risk of serious illness from COVID-19.           According to the presentence

investigation report (“PSR”), Brooks has had certain conditions that arguably could support a

concern about his immune system. PSR ¶ 58, ECF No. 221. The Centers for Disease Control and

Prevention has identified a weakened immune system from certain conditions as a factor that

“might” place an individual “at increased risk for severe illness from COVID-19.” See People with

Certain     Medical      Conditions,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.

cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html, last visited Aug. 5, 2020. However, even if Brooks could be deemed to have a high-risk

condition, as of August 5, 2020, FCI-Ashland had no currently active reported cases of COVID-

19, and during the course of the pandemic it has had no positive cases among inmates and only

one staff member who tested positive and has since recovered. COVID-19: Coronavirus, Bureau

of Prisons, https://www.bop.gov/coronavirus/index.jsp, last visited Aug. 5, 2020. Under these

circumstances, the Court does not find that there are “extraordinary and compelling reasons” to

justify a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). Brooks’s claim that the prison’s lack

of healthy food choices, even with his condition, does not provide a basis to alter this conclusion.

       Even if the circumstances of COVID-19 presented extraordinary and compelling reasons,

the Court would still be required to consider the factors in 18 U.S.C. § 3553(a) in assessing whether

a sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Upon consideration of those

factors, the Court would not grant such a reduction. The nature and circumstances of this offense

consisted of an extensive drug trafficking conspiracy involving a large quantity of PCP in which

Brooks played a significant role. PSR ¶¶ 8-20. Based on his prior convictions, Brooks was in

criminal history category IV. Id. ¶ 45. Where Brooks was taken into custody on December 12,



                                                 3
         Case 8:16-cr-00585-TDC Document 540 Filed 08/06/20 Page 4 of 4



2016, Brooks has served approximately three years and seven months on a sentence of over ten

years, a period of time that is less than the mandatory minimum five-year sentence on the offense

of conviction. 21 U.S.C. § 841(b)(1)(B); PSR ¶ 68. Upon consideration of the nature and

circumstances of the offense and the history and characteristics of the defendant, the Court finds

that a sentence of time served, even with home confinement as a condition of supervised release,

would be insufficient to meet the purposes of sentencing to reflect the seriousness of the offense,

promote respect for the law, provide just punishment, provide adequate deterrence, and protect the

public from further crimes. 18 U.S.C. § 3553(a). Under these circumstances, the Court will deny

the Motion.

                                        CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that Brooks’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 537, is DENIED.




Date: August 5, 2020                                 /s/ Theodore D. Chuang
                                                     THEODORE D. CHUANG
                                                     United States District Judge




                                                4
